Title: To James Madison from Albert Gallatin, 14 November 1801
From: Gallatin, Albert
To: Madison, James


SirTreasury Department 14th Nover. 1801
Mr Edmund Randolph late Secretary of State; against whom a suit has been instituted, by the United States, has applied to the Comptroller for copies of the “letters which were written from the department of State to that of the treasury containing requisitions of money, between the 1st day of January 1794 and the 19th day of August 1795.” As those letters are in this office mixed in the files amongst many others, as it is not impossible that some of them may have been mislaid, and as being of record in your office, they may with less difficulty, be selected & transcrib⟨ed,⟩ I request the favour of your directing copies to be made out and transmitted to the Comptroller. Should you perceive any difficulty in it, I will thank you to inform me of it, that the work may be undertaken here. I have the honor to be with the highest respect Sir Your most obt. Servt.
Albert Gallatin
 

   RC (DNA: RG 59, ML).


   Shortly after Randolph left office in 1795, Comptroller John Steele notified him that Treasury Department records showed $174,793.67 in undocumented expenditures. In 1797, as required by a recent statute concerning the unpaid balances of federal officers, the government brought suit against him in the U.S. circuit court at Richmond to recover $49,154.89 still unaccounted for. The case continued for the next seven and one-half years as Randolph requested repeated postponements, citing his need to obtain depositions from witnesses and vendors and lack of government cooperation in allowing him access to official records. In spite of the treasury and state departments being in friendly Republican hands after 1801, he found it no easier to validate his accounts, and in 1804 Gabriel Duvall, Steele’s successor, acting as arbitrator, decided against Randolph in the amount of $53,162.89. Because Randolph was unable to pay, the obligation for the debt was assumed by his brother-in-law, Wilson Cary Nicholas (John J. Reardon, Edmund Randolph: A Biography [New York, 1974], pp. 355–57).


   JM had copies made of Timothy Pickering to Randolph, 14 Sept. 1795 and 7 Mar. 1796, and Randolph to Pickering, 15 and 27 Mar. 1796 (5 pp.; docketed by Randolph), and he appended a certification of them as true copies, 17 Nov. 1801 (1 p.; in Wagner’s hand, signed by JM) (James Monroe Museum and Memorial Library, Fredericksburg, Va.).

